Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art cited (which includes Bhatia-US 2017/0084140-, Yu-US 2014/0022162-, the documents cited in the information disclosure statement dated July 02, 2021, alongside the previously disclosed documents, patents, and patent application publications) fails to disclose a method for providing a thermal feedback, performed by a content reproduction device cooperating with a feedback device outputting the thermal feedback using a thermoelectric element, including: determining an intensity of the thermal feedback based on the determined virtual heat transferring amount; and controlling the feedback device to output the thermal feedback having the determined intensity, wherein the determining the virtual heat transferring amount includes: when the heat transferring attribute of the virtual heat source is the conduction type, calculating the virtual heat transferring amount based on a temperature value of the virtual heat source, and when the heat transferring attribute of the virtual heat source is the radiation type, calculating the virtual heat transferring amount based on the temperature value and a distance between the character and the 
Regarding claim 8, the prior art cited (which includes Bhatia-US 2017/0084140-, Yu-US 2014/0022162-, the documents cited in the information disclosure statement dated July 02, 2021, alongside the previously disclosed documents, patents, and patent application publications) fails to disclose a content reproduction device, wherein the content reproduction device cooperates with a feedback device outputting a thermal feedback using a thermoelectric element, including: a controller configured to determine an intensity of the thermal feedback based on the determined virtual heat transferring amount, and control, via the communication module, the feedback device to output the thermal feedback having the determined intensity, wherein: when the heat transferring attribute of the virtual heat source is the conduction type, the controller is configured to calculate the virtual heat transferring amount based on a temperature value of the virtual heat source, and when the heat transferring attribute of the virtual heat source is the radiation type, the controller is configured to calculate the virtual heat transferring amount based on the temperature value and a distance between the character and the virtual heat source. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very 
Regarding claim 15, the prior art cited (which includes Bhatia-US 2017/0084140-, Yu-US 2014/0022162-, the documents cited in the information disclosure statement dated July 02, 2021, alongside the previously disclosed documents, patents, and patent application publications) fails to disclose a feedback device for outputting a thermal feedback, wherein the feedback device cooperates with a content reproduction device executing an electronic game or a feedback application which includes a virtual heat source, and outputs the thermal feedback corresponding to a virtual heat transferring amount transferred from the virtual heat source to a character of the game or the application, comprising: a controller configured to: control the thermoelectric element to output the thermal feedback reflecting the virtual heat transferring amount of a first virtual heat source having a heat transferring attribute of a conduction type to the character by applying a first power to the power terminal when the character is in contact with the first virtual heat source, and to terminate the thermal feedback by terminating the application of the first power when the character ends contact with the first virtual heat source, and control the thermoelectric element to output the thermal feedback reflecting the virtual heat transferring amount of a second virtual heat source having the heat transferring attribute of a radiation type to the character by applying a second power to the power terminal when the character is aparted a first distance from .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                 Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
July 15, 2021